                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                      :
UNITED STATES OF AMERICA              :
                                      :
                v.                    :     Hon. John J. Tharp, Jr.
                                      :
JAMES VORLEY and                      :     No. 18 Cr 35 (JJT)
CEDRIC CHANU,                         :
                                      :
                       Defendants.    :




               GOVERNMENT’S MEMORANDUM IN OPPOSITION TO
                   THE DEFENDANTS’ MOTION TO DISMISS




                                                     SANDRA L. MOSER
                                                     Acting Chief
                                                     U.S. Department of Justice
                                                     Criminal Division, Fraud Section
                                                     1400 New York Avenue, N.W.
                                                     Washington, D.C. 20005
                                                     (202) 514-2000



On the Memorandum:

Cory E. Jacobs
Michael T. O’Neill
Trial Attorneys, Fraud Section
                                             TABLE OF CONTENTS

PRELIMINARY STATEMENT .....................................................................................................1
BACKGROUND ………………………………………………………………………………….2
I.       The Defendants and Related Entities ……………………………………………………...2
II.      Market Background and Definitions ………………………………………………………3
III.     The Conspiracy and Scheme to Defraud ………………………………………………….4
ARGUMENT ……………………………………………………………………………………...6
I.       The Indictment Adequately Alleges Wire Fraud ………………………………………….6
A.       Applicable Legal Standard………………………………………………………………...6
B.       The Indictment Properly Alleges False or Fraudulent “Representations” and “Pretenses”
         under the Wire Fraud Statute ……………………………………………………………...6
1.       The Fraudulent Orders Were False or Fraudulent “Representations” …………………...10
2.       The Fraudulent Orders Were False or Fraudulent “Pretenses” …………………………..20
II.      The Wire Fraud Statute is Not Unconstitutionally Vague as Applied to the Defendants’
         Conduct …………………………………………………………………………………..22
A.       Applicable Legal Standard……………………………………………………………….22
B.       The Wire Fraud Statute Prohibits the Defendants’ Scheme to Defraud …………………22
CONCLUSION …………………………………………………………………………………..24
                                PRELIMINARY STATEMENT

       This case arises from the Defendants’ scheme to place false and deceptive futures orders—

orders the Defendants intended to cancel before they were executed—to trick other traders for

money. Contrary to the Defendants’ claims in their motion to dismiss, (“Motion,” Dkt. No. 76),

this is not a “spoofing” case. It is a wire fraud case. The wire fraud statute, 18 U.S.C. § 1343,

criminalizes schemes to defraud or to obtain money or property by means of “false or fraudulent

pretenses, representations, or promises” where interstate wire or electronic communications are

used to execute the scheme. The question presented in the Motion is whether the Indictment

(“Indictment,” Dkt. No. 12) adequately alleges these elements and apprises the Defendants of the

nature of the wire fraud charges so that they can prepare a defense. Because the Indictment does

so, the Motion should be denied.

       First, the Court should reject the Defendants’ claim that the wire fraud counts and object

of the conspiracy count are not adequately alleged. The wire fraud statute—unlike the spoofing

statute, Title 7 U.S.C. § 6c(a)(5)(C), which criminalizes the placement of futures orders with the

intent to cancel them before execution—criminalizes schemes and artifices to defraud, including

deceptive, communicative conduct that carries an implied misrepresentation or a misleading half-

truth. Here, the Indictment adequately alleges that the Defendants placed orders (the “Fraudulent

Orders”) that constituted false or fraudulent “representations” and/or “pretenses” with the intention

of inducing other traders into executing transactions with the Defendants (against their “Primary

Orders”) on the basis of a misleading picture of supply and demand in the precious metals futures

market. The Government will present evidence at trial that the Defendants knew the Fraudulent

Orders carried an implied misrepresentation as to their intent to trade the order, and that the

Defendants placed the Fraudulent Orders precisely because the implied misrepresentations they



                                           Page 1 of 24
carried could—and did, in fact—trick other traders. As the Seventh Circuit recently recognized in

an analogous case, that the alleged Fraudulent Orders were placed in an open market and could

have been executed—despite the Defendants’ intent to cancel them before execution—does not

make them any less fraudulent. While the Defendants might contest the proof of the factual

allegations in the Indictment—both as to the intent behind and potential impact of the Fraudulent

Orders—those disputes are issues to be resolved by a jury, not by this Court on a motion to dismiss.

        Second, the Court should reject the Defendants’ constitutional challenge. The Defendants

fail to show that an ordinary person would not understand that the plain language of the wire fraud

statute prohibits the Defendants’ scheme. As the Seventh Circuit has confirmed in an analogous

case, although Congress has enacted newer and narrower statutes to combat spoofing—including,

but not limited to the above-referenced spoofing statute—older and broader fraud statutes, such as

the wire fraud statute, are constitutionally applicable to this same type of conduct, so long as the

elements of those fraud statutes (including the scheme to defraud through the use of false or

fraudulent representations or pretenses, and an intent to defraud) are adequately alleged. 1

                                         BACKGROUND

I.      The Defendants and Related Entities

        The Defendants, James Vorley and Cedric Chanu, are charged together with one count of

conspiracy to commit wire fraud affecting a financial institution in violation of 18 U.S.C. § 1349,

and are charged individually with one count each of wire fraud affecting a financial institution in

violation of 18 U.S.C. § 1343.




1
     Many of the Government’s arguments here are similar to those in a brief recently filed in
     United States v. Bases, 18-cr-48 (N.D. Ill.), a case currently pending before the Honorable John
     Z. Lee. See generally Dkt. No. 135 (Dec. 21, 2018).
                                            Page 2 of 24
       The Indictment alleges that the Defendants were Deutsche Bank AG metals traders. Vorley

was based in London from approximately May 2007 until March 2015, and Chanu was based in

London from approximately March 2008 until May 2011 and Singapore from approximately May

2011 until December 2013. Indictment at ¶¶ 1(a)-(b). The Defendants’ co-conspirator, David

Liew—who has already pleaded guilty to a conspiracy that included both a wire fraud object and

a spoofing object—was also a Deutsche Bank AG metals trader. Liew was based in Singapore

from approximately July 2009 until February 2012. Id. at ¶ 1(c).

       The Indictment charges that from December 2009 through November 2011, the Defendants

and Liew engaged in a scheme to defraud other traders on the Commodity Exchange Inc.

(“COMEX”), an exchange run by the Chicago Mercantile Exchange Group, Inc. (“CME”).

II.    Market Background and Definitions

       A “futures contract” is a type of legally binding contract to buy or sell a particular product

or financial instrument at an agreed-upon price and on an agreed-upon date in the future.

Indictment at ¶ 1(f). When the parties to the futures contract (namely, the buyer and the seller)

enter into an agreement, the buyer agrees to pay for, and the seller agrees to provide, a particular

product or financial instrument at the agreed-upon price on the agreed-upon date in the future. Id.

Futures contracts were traded on markets designated and regulated by the United States

Commodity Futures Trading Commission. Id. at ¶ 1(g). CME was a commodities marketplace

made up of several exchanges, including COMEX. Id. at ¶ 1(h). COMEX used an electronic

trading system called Globex, which allowed traders to trade futures contracts from anywhere in

the world. Id. at ¶ 1(i). CME operated Globex using computer servers located in the Northern

District of Illinois. Id. Trading on Globex was conducted electronically using computers.

Electronic traders could see a visible “order book” that displayed a certain number of visible price



                                           Page 3 of 24
levels on both the bid and offer sides, as well as the total volume of anonymous orders (i.e., bids

to buy and offers to sell futures contracts) at each of those visible price levels. Id. at ¶ 1(k).

Precious metals futures contracts included gold, silver, platinum, and palladium futures contracts,

which were contracts for the delivery of gold, silver, platinum, and palladium, respectively, in the

future at an agreed-upon price. Id. at ¶ 1(n).

III.   The Conspiracy and Scheme to Defraud

       As alleged, the purpose of the conspiracy “was to deceive other traders by creating and

communicating materially false and misleading information regarding supply or demand, in order

to induce other traders into trading precious metals futures contracts at prices, quantities, and times

that they would not have otherwise, in order to make money and avoid losses for the co-

conspirators.” Indictment at ¶ 3.

       To commit their fraud, the Indictment alleges that the Defendants and Liew placed one or

more visible Fraudulent Orders “for precious metals futures contracts on one side of the market

that, at the time they placed the orders, they intended to cancel before execution . . . in order to

deceive other traders.” Id. at ¶ 4. By placing Fraudulent Orders, the Defendants and Liew

“intended to create and communicate false and misleading information regarding supply or

demand (i.e., orders they did not intend to execute) in order to deceive other traders,” knowing that

their “false and misleading information often caused other traders to buy or to sell futures contracts

at prices, quantities, and times that they otherwise would not have because, among other things,

such traders reacted to the false and misleading increase in supply or demand.” Id. at ¶¶ 4-6. The

Government will present evidence at trial proving that the Defendants’ knowledge of how their

Fraudulent Orders could—and, in fact, did—trick other traders, was precisely why the Defendants

placed the Fraudulent Orders.



                                            Page 4 of 24
       For example, evidence will show that the Defendants “placed Fraudulent Orders to buy

that created the false and misleading impression in the market of increased demand, which was

intended to manipulate and move commodity futures prices upward.” Id. at ¶ 7. Similarly,

evidence will show that they “placed Fraudulent Orders to sell that created the false and misleading

impression in the market of increased supply, which was intended to manipulate and move

commodity futures prices downward.” Id. at ¶ 8.

       In connection with their scheme, the Defendants and Liew placed [Primary Orders] “at a

lower visible quantity, often in the form of iceberg orders, on the opposite side of the market that

they intended to execute.” Id. at ¶ 9. An iceberg order is an order in which “the total amount of

the order is divided into a visible portion of a certain pre-set quantity that was visible to other

traders, and a portion of the order (i.e., the remainder of the order) that was not.” Id. at ¶ 1(m).

By doing this in conjunction with placing Fraudulent Orders, the Defendants intended to

“artificially manipulate and move the prevailing price in a manner that would increase the

likelihood that one or more of their Primary Orders would be filled” based on deceiving other

traders’ perception of supply and demand. Id. at ¶ 10. In other words, the fraud scheme was not

solely directed at defrauding traders who might be tricked into trading against the Fraudulent

Orders, but was principally aimed at defrauding traders who would be induced into trading against

the Defendants’ Primary Orders. The Indictment alleges that the Defendants and Liew “engaged

in this false, misleading, and deceptive practice both by themselves and in coordination with other

traders at Deutsche Bank AG” and that they “intended to, attempted to, and often did cancel the

Fraudulent Orders before any part of the Fraudulent Orders were executed.” Id. at ¶¶ 12, 13.




                                           Page 5 of 24
                                          ARGUMENT

I.     The Indictment Adequately Alleges Wire Fraud

       A. Applicable Legal Standard

       An indictment must “be a plain, concise, and definite written statement of the essential

facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). An indictment is legally

sufficient if it “(1) states all the elements of the crime charged; (2) adequately informs the

defendant of the nature of the charges so that he may prepare a defense; and (3) allows the

defendant to plead the judgment as a bar to any future prosecutions.” United States v. White, 610

F.3d 956, 958-59 (7th Cir. 2010). An indictment is reviewed on its face, “accepting all of its

allegations as true.” United States v. Moore, 563 F.3d 583, 586 (7th Cir. 2009). “Indictments are

reviewed on a practical basis and in their entirety, rather than in a hypertechnical manner.” United

States v. Smith, 230 F.3d 300, 305 (7th Cir. 2000). A court “does not consider whether any of the

Indictment’s charges have been established by evidence, or whether the Government will

ultimately be able to prove its case.” White, 610 F.3d at 959; see also Moore, 563 F.3d at 586 (7th

(a motion to dismiss is not “a means of testing the strength or weakness of the government’s

case.”). “In general, an indictment that tracks the words of a statute to state the elements of the

crime is acceptable, provided that the indictment states sufficient facts to place a defendant on

notice of the specific conduct at issue.” White, 610 F.3d at 958-59.

       B. The Indictment Properly Alleges False or Fraudulent “Representations” and
          “Pretenses” under the Wire Fraud Statute

       “The wire fraud statute prohibits schemes to defraud or to obtain money or property by

means of ‘false or fraudulent pretenses, representations, or promises’ where interstate wire or

electronic communications are used to execute the scheme.” United States v. Weimert, 819 F.3d

351, 355 (7th Cir. 2016) (citing 18 U.S.C. § 1343). To obtain a conviction for wire fraud affecting

                                           Page 6 of 24
a financial institution under Section 1343, the Government must prove beyond a reasonable doubt

that (1) the defendant knowingly devised or participated in a scheme to defraud; (2) the defendant

did so with the intent to defraud; and (3) the scheme to defraud involved a materially false or

fraudulent pretense, representation, or promise; (4) for the purpose of carrying out the scheme or

attempting to do so, the defendant caused interstate wire communications to take place; and (5)

the scheme affected a financial institution. See Seventh Cir. Pattern Crim. Jury Instr., 18 U.S.C. §

1343, at p. 402 (2012 ed.) (plus 2015-2017 changes).

       The Defendants’ Motion should be denied because the Indictment adequately alleges all of

the elements of wire fraud and conspiracy, and apprises the Defendants of the nature of the charges

such that they can prepare their defense and plead double jeopardy in any future prosecution. See

White, 610 F.3d at 958-59. Moreover, as described below, the Defendants would be guilty as

charged if the jury were to find the facts as alleged in the Indictment.

       The Defendants do not dispute that the face of the Indictment adequately alleges all of the

elements of wire fraud, nor can they plausibly claim to be unaware of the nature of the charges

given their voluminous Motion focused on wire fraud and specific allegations in the Indictment.

Nonetheless, while the Defendants frame their arguments for dismissal by suggesting that their so-

called “undisputed facts” negate the need for fact-finding by a jury, they concurrently raise factual

disputes about the Government’s ability to prove the allegations in the Indictment which

necessarily calls for fact-finding by a jury. For example, the Indictment alleges, among other

things, that the Defendants’ scheme included false or fraudulent representations. See Indictment

¶¶ 2, 11, 22-23 (alleging material misleading representations and false pretenses); see also id. ¶¶

3, 5-8 (describing the Defendants’ communication of “false and misleading information” intended

to create a “false and misleading impression”). The Defendants contend, however, that the nature



                                            Page 7 of 24
of the market and the expectations of other traders meant that the Fraudulent Orders were at most

“mere omissions” without a duty to disclose, and were not materially false, misleading, and

fraudulent “representations,” either express or implied. See, e.g., Motion at 13 (suggesting that

“[t]he genuineness of supply or demand cannot turn on whether the trader hopes the offer or bid

will be filled, nor on how long the trader [subjectively] expects or intends to keep the offer or bid

on the market”), n.13 (characterizing “icebergs”), 19 (characterizing the expectations and

capabilities of high-frequency traders as “sophisticated competitors”).

       While the Defendants cite United States v. Risk, 843 F.2d 1059, 1061 (7th Cir. 1988) for

the significance of “undisputed facts,” that case is inapt. Motion at 8, 12. In Risk, the Court of

Appeals affirmed the district court’s decision to dismiss a facially sufficient indictment where the

government’s discovery and characterization of undisputed facts compelled dismissal “not because

the government could not prove its case, but because there was no case to prove.” Risk, 843 F.2d

at 1061. The defendant was charged with failing to file a Currency Transaction Report for

transactions involving more than $10,000, but the government’s characterization of undisputed

facts did not constitute a violation of any statute because none of the transactions at issue exceeded

$10,000. Id. at 1061, 1062 & n.6. In contrast, the Government in this case does dispute the

Defendants’ characterizations of the allegations in the Indictment. At this motion to dismiss stage,

however, the “undisputed” claims advanced by the Defendants, and the Government’s




                                            Page 8 of 24
disagreement with those claims, are inapplicable to this Court’s consideration of the legal

sufficiency of the Indictment, as they are issues of fact for a jury’s resolution. 2

        The Indictment alleges that the Defendants’ Fraudulent Orders were “intended to create

and communicate false and misleading information . . . in order to deceive other traders.”

Indictment at 4, ¶¶ 4-5. The Indictment further alleges that the “Fraudulent Orders placed by [the

Defendants] were material misrepresentations that falsely and fraudulently represented to traders

that [the Defendants] were intending to trade the Fraudulent Orders when, in fact, they were not.”

Id. at ¶¶ 5, 11. Courts in the Seventh Circuit have held that the mail (and, by extension, wire) fraud

statute extends to conduct where a defendant makes a representation known to be false, or a half-

truth known to be misleading, “expecting [a victim] to act upon it to [the defendant’s] benefit and

[the victim’s] detriment.” Emery v. American General Finance, Inc., 71 F.3d 1343, 1346 (7th Cir.

1995) (citing Midwest Commerce Banking Co. v. Elkhart City Centre, 4 F.3d 521, 524 (7th Cir.

1993)). The Seventh Circuit has held this to be true even “‘without proof of a duty to disclose the

information pursuant to a specific statute or regulation.’” Id. at 1347 (quoting United States v.

Keplinger, 776 F.2d 678, 697 (7th Cir. 1985)). In these cases, the Seventh Circuit has held that

whether a defendant’s conduct “is fraudulent depends on context.” Id; cf. also United States v.

Sloan, 492 F.3d 884, 891 & n.2 (7th Cir. 2007) (discussing half-truths and fictions in solicitations

designed to induce others to join an organization to their detriment and to the defendant’s benefit




2
    Particularly irrelevant and inaccurate is the Defendants’ assertion that the Government’s
    charging decisions are a “cynical and misguided effort to keep powerfully exculpatory
    evidence out of the case.” Motion at 4. The Defendants mischaracterize the surveillance and
    “clearing” of certain trades by Deutsche Bank compliance as tacit “approval” of their
    fraudulent conduct, id. Moreover, the Defendants do not claim that Deutsche Bank advised
    any trader (including themselves) that their trades were being “cleared.” Absent such notice,
    this fact is neither relevant to the Defendants’ state of mind nor “exculpatory.”


                                             Page 9 of 24
as a scheme to defraud and noting proverb that “[a] half truth is a whole lie.”). The context of the

Defendants’ false representations and pretenses is the type of factual issue that should be presented

and submitted to a jury.

           1. The Fraudulent Orders Were False or Fraudulent “Representations”

       The Indictment adequately alleges that the Defendants conspired to commit and committed

wire fraud through false and fraudulent “representations”—specifically, that the Defendants’

“Fraudulent Orders . . . were material misrepresentations that falsely and fraudulently represented

to traders that [the Defendants and Liew] were intending to trade the Fraudulent Orders when, in

fact, they were not because, at the time the Fraudulent Orders were placed, [they] intended to

cancel them before execution.” Indictment ¶ 11. As the Indictment alleges, the Defendants’

Fraudulent Orders (i.e., orders they did not intend to execute) were communicative conduct that

implicitly—and falsely—represented an intent to trade that, in turn, misrepresented accurate

expressions of supply or demand to other traders. 3 Id. at ¶ 5.

       The Seventh Circuit has affirmed fraud convictions in other cases involving

communicative conduct carried out by an implied misleading representation. In United States v.

Lack, 129 F.3d 403, 406 (7th Cir. 1997), the Seventh Circuit affirmed the mail fraud conviction of

an individual who had devised a scheme to steal money from his employer by depositing checks

for sales on behalf of his employer into a bank account that he had opened for his personal benefit.

Later, in United States v. Stephens, 421 F.3d 503, 507 (7th Cir. 2005), the Seventh Circuit affirmed

the wire fraud conviction of a defendant who submitted false reports seeking cash advances from

his employer—even though the money was not sought for any purpose related to work—reasoning



3
    Many of the Government’s arguments here are similar to those in a brief recently filed in
    United States v. Bases, 18-cr-48 (N.D. Ill.), a case currently pending before the Honorable John
    Z. Lee. See generally Dkt. No. 135 (Dec. 21, 2018).
                                           Page 10 of 24
that the request for funds on each report “carried the implied representation that it was for purposes

related to work.” In affirming the conviction, the Stephens Court pointed to Lack, noting its

holding that a “pattern of deceit and the use of false pretenses” constituted a scheme to defraud

that involved “implicitly at least representing to the buyers that they were paying the proper party

for the purchases.” Id. at 509 (emphasis added).

       The Defendants argue that the Fraudulent Orders could not be false and misleading

representations because they were “real orders that were exposed to actual market risk” for as long

as they remained on the market and thus, at most, represented “fleeting” rather than “false” supply

and demand. Motion at 13. However, a recent Seventh Circuit decision forecloses this argument.

See United States v. Coscia, 866 F.3d 782 (7th Cir. 2017), reh’g en banc denied (Sept. 5, 2017),

cert. denied 138 S. Ct. 1989 (2018). In Coscia, the Seventh Circuit rejected a futures trader’s

claim that his conduct “was, as a matter of law, not deceptive” “because his orders were fully

executable and subject to legitimate market risk, they were not, as a matter of law, fraudulent.” Id.

at 797. The Seventh Circuit explained that this argument “confuses illusory orders with an illusion

of market movement.” Id. at 797 (emphasis in original).

       The Defendants purport to distinguish Coscia in support of their arguments for dismissal

of the Indictment, but if anything those proceedings stand for the proposition that the Fraudulent

Orders alleged in the Indictment can indeed be deceptive and misleading. In Coscia, the defendant

was charged with commodities fraud in violation of 18 U.S.C. § 1348(1) as well as spoofing in

violation of 7 U.S.C. §§ 6c(a)(5)(C) and 13(a)(2). Coscia allegedly “utilized a computer program

designed to place small and large [futures] orders simultaneously on opposite side of the

commodities market in order to create illusory supply and demand and, consequently, to induce

artificial market movement” on CME Group exchanges. Id. at 785. Unlike the Defendants in this



                                           Page 11 of 24
case, Coscia was not charged with wire fraud, but his conduct was comparable to the Defendants’

conduct here. In affirming Coscia’s conviction, the Seventh Circuit noted, in outlining the

applicable legal standard, that “[f]alse representations or material omissions are not required for

conviction under [Section 1348(1)].” Id. at 796. Nonetheless, the Seventh Circuit’s reasoning in

affirming the defendant’s fraud conviction did not depend on that proposition—nor did it suggest

that Coscia’s conduct could not properly have been charged as wire fraud. See generally id. at

797-800 (analyzing (1) the sufficiency of the evidence of Coscia’s fraudulent intent and (2) the

adequacy of the district court’s jury instruction on materiality). Thus, the reasoning of Coscia is

both applicable and instructive here.

       The Defendants’ claim that the Fraudulent Orders could not be false and misleading

representations is also contrary to the allegations in the Indictment—particularly those regarding

the Defendants’ fraudulent and manipulative intent in placing the Fraudulent Orders.           See

Indictment ¶¶ 5-8, 11. The Indictment alleges that the Defendants’ Fraudulent Orders were placed

with the intent to create and communicate false and misleading information regarding supply and

demand in the market, in order to facilitate trading of the Defendants’ Primary Orders through that

deception. The Defendants’ claims that the allegedly Fraudulent Orders were in fact “genuine”

and that “the genuineness of supply and demand turns not merely on the trader’s intent, but also

on how long the order ultimately remains on the market” miss the mark. Motion at 13 & n.14.

While the Indictment acknowledges that the Fraudulent Orders were capable of being executed,

the Indictment alleges that the Defendants placed the Fraudulent Orders in the market without any

“genuine” intention to trade them, but rather to deceive other traders by mispresenting supply and

demand. Thus, however “fleeting” or long-lived they may have been, the Fraudulent Orders were

fraudulent because—contrary to the implied representation these orders carried (i.e., that the



                                          Page 12 of 24
Defendants actually intended to execute them)—the Defendants never intended to execute them

but instead intended to use the Fraudulent Orders to trick other traders into trading against the

Defendants’ Primary Orders. Indictment at ¶¶ 4-5; see also id. ¶¶ 6-10.

       As such, and as the Seventh Circuit recognized in Coscia, it is legally irrelevant whether

the Fraudulent Orders could have been filled or how long they lasted. See Coscia, 866 F.3d 782,

800 (“Although a trader may not have expected any given trade to remain on the market for any

particular period of time, no trader expected a complex, concerted effort . . . to pump the market.”).

Indeed, as the Indictment alleges, the Defendants’ scheme contemplated that the Fraudulent Orders

could be filled—see id. ¶ 19 (“Later in the chat, Liew wrote to Chanu, in pertinent part, “u be

careful sweetie / dun get given here / lol.”)—a risk of the Defendants’ scheme that the Defendants

took steps to mitigate. See id. ¶ 13 (the Defendants and Liew “intended to, attempted to, and often

did cancel the Fraudulent Orders before any part of the Fraudulent Orders were executed.”). None

of the additional cases relied on by the Defendants suggest otherwise.

       First, the proceedings in the Fifth Circuit in United States v. Radley, 659 F. Supp. 2d 803

(S.D. Tex. 2009), aff’d, 632 F.3d 177 (5th Cir. 2011), are based on inapposite facts, and the

holdings from those proceedings should be rejected to the extent that they cannot be reconciled

with precedent in this Circuit. In Radley, the trial court dismissed an indictment charging

violations of the Commodity Exchange Act (“CEA”) and wire fraud for a scheme to artificially

manipulate the price of propane futures contracts. The trial court held that the wire fraud counts

in the Radley indictment failed to “allege a single lie or misrepresentation.” Radley, 659 F. Supp.

at 815. The trial court further held that the government could not support allegations of artificial

price manipulation “since [the] defendants have not been accused of making false or misleading

statements, [and thus] the effect of the [defendants’] actions on the market was part of the



                                           Page 13 of 24
legitimate forces of supply and demand.” Id. at 816. Neither holding applies here. First, the

Indictment plainly alleges both the communication of materially false and misleading information

and the purpose of such communications. See Indictment at ¶¶ 3-5, 7-8, 10-11. Second, artificial

price manipulation under the CEA is not charged. Accordingly, Radley should have no impact.

       Moreover, the Seventh Circuit in Coscia reasoned that Radley does not “provide[] an apt

analogy” because the case did not involve the “development of a specific program to create the

illusion of artificial market movement that included the use of large orders to inflate the price while

also taking steps to avoid transactions in the large orders.” Coscia, 866 F.3d at 797 n.64. Although

the instant case involves manual trading, the Indictment similarly alleges that the Defendants’

placement of Fraudulent Orders was intended to communicate materially false and misleading

information to create the illusion of market movement and, in turn, to trick other traders.

       The Defendants further argue that their Fraudulent Orders did not carry an implied

misleading representation because the Defendants were not fiduciaries of the other COMEX

traders, and the “absence of a fiduciary relationship precludes any argument that the Defendants’

orders made implicit representations of anything.” Motion at 16. To be sure, the Indictment does

not allege a fiduciary relationship and this is not a duty-to-disclose case. To the extent the

Defendants attempt to frame their conduct as “mere omissions,” those “omissions” come in the

context of the misleading and fraudulent representations carried in the placement of the

Defendants’ Fraudulent Orders, and the Defendants’ concurrent—and withheld—knowledge and

intent to cancel the Fraudulent Orders before their execution. See, e.g., Weimert, 819 F.3d at 355

(“[T]he concept of a misrepresentation is also broad, reaching not only false statements of fact but

also misleading half-truths and knowingly false statements. It can also include the omission or

concealment of material information, even absent an affirmative duty to disclose, if the omission



                                            Page 14 of 24
was intended to induce a false belief and action to the advantage of the schemer and the

disadvantage of the victim.” (Internal citations omitted).

       Moreover, none of the cases cited by the Defendants support their characterization of the

law regarding “implicit representations.” To start, in United States v. Dial, 757 F.2d 163, 169-70

(7th Cir. 1985), the Seventh Circuit affirmed the mail and wire fraud convictions of two

commodities brokers who “traded ahead” of their customers’ orders in silver futures contracts by

trading in their own accounts without margin. In addition to finding that the defendants’ trading

conduct and material omissions defrauded both their customers and their employer (of whom the

defendants were fiduciaries), the court also reasoned that “trading without margin [not backed by

any cash] gives a misleading signal.” Id. at 169. The court found that “[a]lthough [the defendants]

owed no . . . [fiduciary] duty to people on the other side of their silver futures transactions, their

trading an unmargined account was an active misrepresentation and hence actionable even without

a breach of fiduciary duty.” Id. (emphasis added). The Seventh Circuit further reasoned that “the

defendants confused the market by signaling the presence of big buyers who had not in fact put up

any money.” Id. at 170. As in Dial, where the defendants “confused” the market by signaling

their purported buying interest, the Defendants here are alleged to have tricked other traders by

placing Fraudulent Orders that they did not intend to execute in order to distort supply and demand.

       Similarly, the Defendants mischaracterize the holding in Stephens, discussed above, to

suggest that it depended upon the defendant’s fiduciary relationship to his employer. Motion at

16. Although the defendant was an employee and thus a fiduciary of his employer, the court’s

holding and reasoning did not depend upon that fiduciary relationship, but rather on the deception

and false pretenses in the defendant’s communicative conduct. See 421 F.3d at 507; see also

Emery, 71 F.3d at 1347. As noted above, Stephens stands for the proposition that communicative



                                           Page 15 of 24
conduct carrying an implied misleading representation can constitute a scheme to defraud, and its

reasoning—like that in Dial—counsels in favor of denying the Defendants’ Motion.

       In United States v. Steffen, 687 F.3d 1104, 1116-17 (8th Cir. 2012), the Eight Circuit

rejected the government’s theory that the defendant’s draw request to a bank (against a loan where

he had already sold the collateral) carried an implied false representation. In doing so, the court

noted that there was no allegation of a fiduciary duty to disclose, but its decision turned on the

finding that the defendant’s draw request amounted to nothing more than his breach of contract

and mere silence regarding that breach. See id. Here, in contrast to Steffen, the Indictment alleges

that the Defendants engaged in a scheme to defraud through the use of false and fraudulent

representations designed to distort supply and demand and thereby deceive other traders for the

Defendants’ benefit.

       In United States v. Finnerty, 533 F.3d 143, 148 (2d Cir. 2008), the Second Circuit actually

recognized in a securities fraud case that “[c]onduct itself can be deceptive” and that criminal

liability does not require “a specific oral or written statement.” Where a stock exchange trading

specialist was prosecuted for profiting by “interpositioning” his own trades between those of his

customers, the Second Circuit reversed the conviction, holding that the “government ha[d]

identified no way in which [the defendant] communicated anything to his customers, let alone

anything false,” and that there was no fraud proven because “there [was] no evidence that [the

defendant] conveyed an impression that was misleading.” Id. at 148-49. Here, in contrast, the

Indictment alleges that the Defendants’ placement of Fraudulent Orders was meant to create a false

impression of supply and demand in order to deceive other traders. Indictment ¶¶ 5-7; id. at 148

(deception “entails some act that gives the victim a false impression”).




                                          Page 16 of 24
       The Defendants also quote a turn of phrase from the Southern District of New York in

Bondi v. Bank of Am. (In re Parmalat Sec. Litig.), 412 F. Supp. 2d 392, 492 (S.D.N.Y. 2006) (“[A]

transaction is a transaction, not a communication”), but that proposition is in tension with the logic

of Finnerty and with the implied representation case law in this Circuit, as discussed above.

Moreover, Bondi is inapt because the district court was analyzing the plaintiff’s civil RICO

allegations that transactions structured by the defendant bank to conceal and facilitate the corrupt

insiders’ looting of the plaintiff corporation were both the scheme and the affirmative

misrepresentations that made the scheme fraudulent. Id. at 402. Here, in contrast, the Indictment

alleges that the Defendants used Fraudulent Orders as communicative conduct to make false and

fraudulent representations regarding their intent to trade and thereby distort the value of futures

contracts, in furtherance of their scheme to deceive other traders into transacting with their Primary

Orders—not that these consummated transactions themselves were misrepresentations.

       The Defendants further claim that Sullivan & Long, Inc. v. Scattered Corp., 47 F.3d 857,

861 (7th Cir. 1995) “controls” Motion at 17, but if anything, Sullivan & Long supports the charges

here. In that case, the plaintiffs challenged short-selling conduct that actually “accelerate[d] rather

than retard[ed] the convergence between the price of [the] stock [at issue] and its underlying

economic value,” and therefore served to “promote rather than impair the ultimate goals of public

regulation of the securities markets.” Id. The Seventh Circuit concluded that the defendants’

conduct was the “opposite of a practice that creates artificial prices” and that there was “nothing”

they had done that created “a false impression of supply and demand.” Id. at 862, 864. In reaching

this conclusion, the Seventh Circuit contrasted the defendants’ conduct with “wash sales”—which,

although completed through open-market activity, nevertheless “fool the market.” Id. at 864.




                                            Page 17 of 24
       As the Seventh Circuit recognized in Coscia, the decisions in Finnerty and Sullivan & Long

“stand for the unremarkable rule that fraud requires deception,” 866 F.3d at 800 n.77—not, as the

Defendants argue, that open-market activity is exempt from the fraud statutes. See id. (citing

United States v. Finnerty, 474 F. Supp. 2d 530, 542 (S.D.N.Y 2007) (holding that the government

“failed to show that interpositioning constituted a deceptive act within the meaning of the federal

securities laws because it did not provide proof of customer expectations”); Sullivan & Long, 47

F.3d at 864 (explaining that “there was no deception”)).

       The Defendants also cite Williams v. United States, 458 U.S. 279, 284-85 (1982), in support

of their claim that, absent a fiduciary duty, the Indictment cannot properly allege an implied

misrepresentation. That case is inapt, however, because in holding that check kiting does not

violate 18 U.S.C. § 1014, a false statements statute, the Court focused on the technical definition

of bank checks and reasoned that “technically speaking, a check is not a factual assertion at all,

and therefore cannot be characterized as ‘true’ or ‘false.’”

       Finally, in an effort to recast the Indictment as alleging “mere nondisclosure” absent any

duty to disclose, the Defendants cite Weimert, 819 F.3d at 351, involving the private sale of a

commercial real estate development, for the undisputed proposition that “[n]ot all conduct that

strikes a court as sharp dealing or unethical conduct is a ‘scheme or artifice to defraud’” for

purposes of the mail and wire fraud statutes, id. at 357 (citations omitted). That case is similarly

inapt. Although Weimert explains that parties in a private business transaction do not need to be

forthright about their negotiating positions—i.e., what prices and terms they are willing to accept

to complete a deal—the decision confirms that parties cannot be misled about their “understanding

of the subject of the deal” or the underlying value of the asset. 819 F.3d at 356. In this case, that

form of misrepresentation is alleged to have occurred when the Defendants used the Fraudulent



                                           Page 18 of 24
Orders to distort other traders’ perceptions of supply and demand in order to trick other traders to

execute their Primary Orders. Indictment ¶¶ 4-11. The Seventh Circuit and at least one decision

from this Court have likewise distinguished Weimert in other factual contexts that more closely

resemble this case. See, e.g., United States v. Johnson, 874 F.3d 990, 999 (7th Cir. 2017)

(distinguishing negotiation tactics from actions that “purposefully swindled” victims for personal

gain), cert. denied, 138 S. Ct. 1275, (2018); United States v. Corrigan, No. 13-CR-915, 2016 WL

4945013, at *14 (N.D. Ill. Sept. 15, 2016) (distinguishing mere “negotiation positions” from

affirmative misrepresentations).

       The additional cases the Defendants cite in support of their claim that the Indictment

alleges a mere failure to disclose absent any duty—which is not alleged in the Indictment—are

likewise inapposite because the Indictment alleges false representations. In any event, “whether a

failure to disclose is fraudulent depends on the context.” See Emery, 71 F.3d at 1347. For example,

in Reynolds v. East Dyer Dev. Co., 882 F.2d 1249 (7th Cir. 1989), the Seventh Circuit found that

a real estate developer’s failure to disclose information to home buyers—namely, publicly

available soil reports showing the lots were not suitable for building—absent more (such as

evidence of concealment), were not calculated to deceive the buyers about the soil conditions and

did not constitute a scheme or artifice to defraud. Id. at 1252. Similarly, in United States v. Ellis,

50 F.3d 419, 424 n.2 (7th Cir. 1995), a bankruptcy fraud case, at most stands for the proposition

(in dicta) that omissions, absent a duty to disclose or additional context indicating deception, are

not sufficient to constitute fraudulent conduct under the mail and wire fraud statutes (the court

affirmed the defendant’s bankruptcy fraud conviction on a “mere” nondisclosure theory). Finally,

in United States v. Dick, 744 F.2d 546, 550 (7th Cir. 1984), the Seventh Circuit noted that it “has

recognized that breach of a fiduciary duty to disclose information” can support a mail fraud



                                           Page 19 of 24
conviction, but did not, as the Defendants suggest, announce that a fiduciary duty was a

requirement to sustain an omissions theory. See id. at 551 (upholding conviction of co-defendant

who owed no fiduciary duty). The Indictment alleges that the Defendants committed fraud through

the use of false representations, so the “pure omissions” cases the Defendants cite are inapposite.

           2. The Fraudulent Orders Were False or Fraudulent “Pretenses”

       The Indictment also adequately alleges that the Defendants conspired to commit and

committed wire fraud through false and fraudulent “pretenses.” See 18 U.S.C. 1343; see also

Stephens, 421 F.3d at 509 (characterizing the scheme in Lack as including the use of “false

pretenses”). The Seventh Circuit’s exploration, in a different statutory context (involving bank

theft and fraud), of the distinction between “theft by false pretenses” and traditional “fraud”—

although not controlling here—is instructive and supports the adequacy of the allegations in the

Indictment. In United States v. Kucik, 844 F.2d 493, 499 (7th Cir. 1988), the Seventh Circuit

explained that “[o]riginally a false pretense was a false token, such as a false weight or measure or

a counterfeit coin”—deceiving someone about the “nature of the transaction[]” as opposed to its

“purposes”—but “[t]hat narrow definition gave way long ago to one that equates false pretense

with any untrue representation, including an implicit one.” Id. On either of the understandings

discussed in Kucik, the Fraudulent Orders constitute “false pretenses” because they attempt to

mislead traders who might have executed against the Defendants’ Primary Orders about supply

and demand in the marketplace—which is a misrepresentation about the value of a transaction—

and made implicit misrepresentations regarding the Defendants’ intention to trade the Fraudulent

Orders. See id.

       The Seventh Circuit has noted that “the cardinal rule is that words used in statutes must be

given their ordinary and plain meaning and . . . [it] will frequently look to dictionaries to determine



                                            Page 20 of 24
the plain meaning of words.” Cler v. Illinois Educ. Ass’n, 423 F.3d 726, 731 (7th Cir. 2005)

(internal quotation marks omitted) (citing BLACK’S LAW DICTIONARY); cf. United States v.

Michalek, 54 F.3d 325, 335-36 (7th Cir. 1995) (Ferguson, C.J., dissenting in part) (“we must

interpret statutes as a whole, giving effect to each word and making every effort not to interpret a

provision in a manner that renders other provisions of the same statute inconsistent, meaningless

or superfluous”) (internal quotation marks omitted) (citing BLACK’S). The allegations in the

Indictment satisfy the definition of a “pretense” as, among other things, “[a] way of behaving that

is calculated to make people believe something untrue,” “[a] professed rather than real purpose,”

or “a false show; an instance of dissembling.” Pretense, BLACK’S LAW DICTIONARY (10th ed.

2014); False Pretenses, BLACK’S LAW DICTIONARY (10th ed. 2014) (“The crime of knowingly

obtaining title to another’s personal property by misrepresenting a fact with the intent to defraud.”).

The Indictment alleges that the Defendants placed orders they did not intend to execute with the

intent to “create and communicate false and misleading information regarding supply and demand

(i.e., orders they did not intend to execute) in order to deceive other traders.” Indictment ¶ 5. The

Indictment thus alleges that the Defendants acted with the professed (rather than real) purpose of

seeking to execute their orders, and that the Defendants’ behavior was designed to make other

traders believe something untrue about the state of the market.

       The allegations of false “pretenses” in the Indictment, see Indictment ¶¶ 2, 21, 23, are

therefore independently sufficient to withstand the Defendants’ Motion. See Coscia, 100 F. Supp.

3d at 661 (“[T]he allegations of the Indictment—that Coscia created a ‘false impression,’

‘fraudulently induce[d]’, and ‘tricked’ others—are[] consistent with the scheme to defraud and use

of ‘false or fraudulent pretenses, representations, or promises’ described in the statute.” (denying




                                            Page 21 of 24
motion to dismiss commodities fraud charge under 18 U.S.C. §1348(1); internal citations

omitted)).

II.    The Wire Fraud Statute is Not Unconstitutionally Vague as Applied to the
       Defendants’ Conduct

       The Defendants further argue that the wire fraud statute is unconstitutionally vague as

applied to their conduct, but this argument also lacks merit because the plain language of the wire

fraud statute provides the Defendants with sufficient notice and provides explicit standards for

enforcement.

       A. Applicable Legal Standard

       A criminal statute is unconstitutionally vague if it fails to give fair notice to a person of

ordinary intelligence that the conduct at issue falls within its prohibitions. United States v.

Andrews, 749 F.Supp. 1520, 1523 (N.D. Ill. 1990) (citing Bradley v. Lane, 834 F.2d 645, 650 (7th

Cir. 1987)). “‘[T]he touchstone [of the fair notice inquiry] is whether the statute, either standing

alone or as construed, made it reasonably clear at the relevant time that the defendant’s conduct

was criminal.’” Coscia, 866 F.3d at 792 (quoting United States v. Lanier, 520 U.S. 259 (1997)).

The principles underlying this inquiry are twofold: First, courts “insist that laws give the person

of ordinary intelligence a reasonable opportunity to know what is prohibited, so that he may act

accordingly . . . . Second, if arbitrary and discriminatory enforcement is to be prevented, laws must

provide explicit standards for those who apply them.” Id. (citing Grayned v. City of Rockford, 408

U.S. 104, 108–109 (1972)). From either perspective, “the inquiry . . . is one of ‘fair notice’ that

hinges on the understanding of ‘ordinary people.’” Id. (citations omitted).

      B. The Wire Fraud Statute Prohibits the Defendants’ Scheme to Defraud

       The Defendants argue that neither the plain language of the wire fraud statute nor the

Seventh Circuit’s decision in Coscia would have put a reasonable person on notice that the

                                           Page 22 of 24
Defendants’ “manual spoofing scheme” was prohibited by the wire fraud statute. Motion at 20.

However, as noted above, the Indictment charges the Defendants not with “spoofing” but with

wire fraud, in violation of a statute that plainly prohibits schemes to defraud or to obtain money

through false representations or pretenses. 18 U.S.C. § 1343; Indictment at ¶¶ 3-5. The Defendants

also suggest that use of the wire fraud statute to prosecute the type of conduct alleged in the

Indictment could result in “arbitrary and discriminatory enforcement,” Motion at 20, but having

alleged wire fraud, “the [G]overnment must prove intent and knowledge, . . . requirements [that]

do much to destroy any force in the argument that application of the statute would be so unfair that

it must be held invalid.” Coscia, 866 F.3d at 794-95.

       In support of their notice argument, the Defendants emphasize that the Coscia proceedings

post-dated their alleged conduct, and suggest that because Coscia was the first spoofing

prosecution and there had “never been a spoofing prosecution under any statute” before 2014, it

could not have been “reasonably clear” to the Defendants before 2014 that their conduct violated

the wire fraud statute. Motion at 21. The Defendants’ reliance on Coscia is misplaced.

       First, the Defendants need not rely on those proceedings for notice. The plain language of

the wire fraud statute—which predates the Defendants’ alleged conduct by over half a century—

provided sufficient notice that their conduct was prohibited. Cf. Coscia, 866 F.3d at 795 (holding

that a clearly defined statute provides sufficient notice).

       Second, the trial court in Coscia made clear that the placement of orders with the intent to

cancel them before their execution is “consistent with the scheme to defraud and use of false or

fraudulent pretenses, representations, or promises described in the [commodities fraud] statute.”

Coscia, 100 F. Supp. 3d at 611. Thus, Coscia confirms that spoofing conduct can violate another

statute, so long as that statute’s other elements are sufficiently alleged and proved.



                                            Page 23 of 24
       Third, nothing in the Coscia proceedings, in subsequent cases involving spoofing, nor in

the legislative history when Congress first criminalized “spoofing” under the Dodd-Frank Act in

2010, suggests that Congress intended to preempt the statutory enforcement tools that were

previously available to the government. If anything, the specific prohibition against spoofing—

focused squarely on a trader’s “intent to cancel”—suggests that Congress intended for prosecutors

to have a wider array of tools, in addition to the criminal fraud statutes, to combat this new and

pervasive problem in the electronic futures markets.

       Prior to the enactment of the anti-spoofing statute in 2010, and prior to the commencement

of the Coscia proceedings in 2014, the anti-fraud statutes have been employed to combat the

“versable” fraud schemes that fall within their ambit. See Weiss v. United States, 122 F.2d 675,

681 (5th Cir. 1941) (observing that fraud is “as old as falsehood and as versable as human

ingenuity”). So too, here. Because the Indictment alleges that the Defendant committed wire

fraud—in violation of an unambiguous, long and widely used, and well-defined statute—the

Defendants’ claim that the statute is vague as applied to their conduct should be rejected.

                                         CONCLUSION

       For the foregoing reasons, the Court should deny the Defendants’ Motion.

                                         Respectfully submitted,

                                         SANDRA L. MOSER
                                         Acting Chief, Fraud Section

                              By:        s/ Cory E. Jacobs
                                         Cory E. Jacobs
                                         Michael T. O’Neill
                                         Trial Attorneys, Fraud Section
                                         Telephone: (202) 616-4994 (Jacobs)
                                         Telephone: (202) 616-1545 (O’Neill)
                                         Email: cory.jacobs@usdoj.gov
                                         Email: michael.t.oneill@usdoj.gov
Dated: January 4, 2019

                                          Page 24 of 24
                              CERTIFICATE OF SERVICE

       I certify that by electronically filing a copy of the United States’ Memorandum in
Opposition to the Defendants’ Motion to Dismiss the Indictment through the court’s electronic
docketing system on January 4, 2019, I caused the Government’s opposition to be filed on the
Defendants’ counsel of record, who are ECF Filing Users and are served electronically by the
Notice of Docket Activity.

                                          s/ Cory E. Jacobs
                                          Cory E. Jacobs
                                          Trial Attorney, Fraud Section
